UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6602



JAMES E. TERRY,

                                              Plaintiff - Appellant,

          versus


ROBERT AKERSON,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-00-151)


Submitted:   July 27, 2000                 Decided:   August 4, 2000


Before MURNAGHAN, WILKINS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E. Terry, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James E. Terry appeals the district court’s order dismissing

without prejudice his 42 U.S.C.A. § 1983 (West Supp. 2000) com-

plaint.*   We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.   See Terry v. Akerson, No. CA-

00-151 (W.D. Va. Apr. 11, 2000).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




     *
       Generally, dismissals without prejudice are not appealable.
See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d
1064, 1066 (4th Cir. 1993). However, since amendment to Terry’s
complaint could not cure the defects the district court found in
his case, the district court’s dismissal is a final, appealable
order. See id. at 1066-67.


                                2